Per Curiam.
This is an appeal from an order dissolving an attachment. The affidavit for attachment, after stating the formal matters required in such cases and particularly describing certain real property, alleged the ground of attachment as follows: “Which said real estate the defendant is about to convert into money for the purpose of placing it beyond the reach of his creditors.” The affidavit in support of the motion to dissolve the attachment averred, among other things, that, “He [the defendant] has at no time attempted to sell any of his property for the purpose of placing it beyond the reach of his creditors, or at all, that he has at all times desired his creditors to receive the full amount to which they are entitled,” etc. A counter affidavit filed by the appellant averred that, on the 17th day of November, 1908 (the attachment issued two days later), the respondent “Had a tentative agreement or contract, to sell the property upon *427which the attachment was levied,” etc. Based on the foregoing affidavits, the contention of the appellant is, that the respondent did not deny that he was about to convert his real property into money. We cannot agree with this contention. While the respondent did not in express terms controvert the averments of the attachment affidavit, he did deny that he at any time attempted to sell any of his property, and we fail to see how a person can convert real property into money except through the medium of a sale.
In our opinion there was a direct and explicit denial of the ground of attachment set forth in the original affidavit, and the court committed no error in the ruling complained of. The order discharging the attachment is therefore affirmed.